DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 26, 28, 33, 35, 39 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Mizutani et al. (US 2009/0153493 A1).
Re Claim 21, 28 & 35, Mizutani teaches a method of communicating using a virtual agent included on an electronic device, comprising: 
receiving, from the electronic device, an incoming communication triggered by the virtual agent included on the electronic device, the incoming communication including a request to share, with a second user, user information of a first user; 
determining, based on privacy information associated with the first user, whether the user information of the first user is shareable with the second user; and (Mizutani; FIG. 1-4; ¶ [0016]-[0020], [0030]-[0037]; The system determines private information associated with the first user and content that will be shared with a second user.) 
in response to determining that the user information of the first user is shareable with the second user, triggering output to the electronic device of an outgoing communication related to the user information of the first user. (Mizutani; FIG. 1-4; ¶ [0016]-[0020], [0030]-[0037]; Sending the information form the first PDA device to a second PDA device.) 

Re Claim 26, 33 & 39, Mizutani disclose the method of claim 21, wherein determining, based on the privacy information associated with the first user, whether the user information of the first user is shareable with the second user comprises prompting the first user for the privacy information associated with the first user. (Mizutani; FIG. 1-3; ¶ [0016]-[0020]-[0030]-[0035]; The system determines privacy information associated with a first user, based on the privacy the user information is shared to a second user.) 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim(s) 22-24, 29-31, 36-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizutani et al. (US 2009/0153493 A1) and further in view of Phillips et al. (US 10,154,070 B2). 
Re Claim 22, 29 & 36, Mizutani teaches the method of claim 21, yet does not explicitly suggest wherein the user information of the first user comprises location information of the first user.  
However, in analogous art, Phillips teaches wherein the user information of the first user comprises location information of the first user. (Phillips; FIG. 1; Summary, Col. 3 Ln. 28 – Col. 5 Ln. 62; Location information of the user.) 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Mizutani in view of Phillips to include location information for the reasons of creating an automated intelligent component that has the ability to track a user location. (Phillips Summary)  

Re Claim 23, 30 & 37, Mizutani-Phillips discloses the method of claim 22, further comprising querying a location sensor to obtain the location information of the first user. (Phillips; FIG. 1; Col. 3 Ln. 28 – Col. 5 Ln. 62; GPS sensor to obtain location information.) 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Mizutani in view of Phillips to include location information for the reasons of creating an automated intelligent component that has the ability to track a user location. (Phillips Summary)  

Re Claim 24 & 31, Mizutani discloses the method of claim 21, yet does not explicitly suggest wherein the user information of the first user comprises calendar information of the first user.  
However, in analogous art, Phillips teaches wherein the user information of the first user comprises calendar information of the first user. (Phillips; FIG. 1-5; Summary, Col. 3 Ln. 54 – Col. 4 Ln. 14, Col. 4 Ln. 64 – Col. 5 Ln. 17; Calendar information of the first user.) 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Mizutani in view of Phillips to include calendar information for the reasons of creating an automated intelligent component that has the ability to track calendar information of a user. (Phillips Col. 3 Ln. 54 – Col. 4 Ln. 14, Col. 4 Ln. 64 – Col. 5 Ln. 17) 

Claim(s) 25, 32, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizutani et al. (US 2009/0153493 A1) and further in view of Rahman (US 2004/0064704 A1). 
Re Claim 25, 32 & 38, Mizutani teaches the method of claim 21, yet does not explicitly suggest wherein triggering output to the electronic device of the outgoing communication in response to determining that the user information of the first user is shareable with the second user comprises, in response to determining that the user information of the first user is not subject to a sharing restriction, sharing with the second user the user information of the first user.  

However, in analogous art, Rahman teaches wherein triggering output to the electronic device of the outgoing communication in response to determining that the user information of the first user is shareable with the second user comprises, (Rahman; FIG. 1; ¶ [0021]-[0031]; The system determine if data is shareable.) 
in response to determining that the user information of the first user is not subject to a sharing restriction, sharing with the second user the user information of the first user.  (Rahman; FIG. 1; ¶ [0021]-[0031]; The system determine if a sharing restriction is applied, in addition to sharing the information.) 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Mizutani in view of Rahman to determine restriction of sharable information for the reasons of restricting access to user shareable information. (Rahman Background & ¶ [0021]-[0029]) 

Claim(s) 27, 34, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizutani et al. (US 2009/0153493 A1) and further in view of Guthrie et al. (US 2006/0064739 A1). 
Re Claim 27, 34 & 40, Mizutani discloses the method of claim 26, yet does not explicitly suggest further comprising: storing the privacy information associated with the first user; receiving a subsequent incoming communication including a subsequent request to share the user information of the first user with a user other than the first user; and determining, based on the privacy information associated with the first user and without prompting the first user for the privacy information associated with the first 
However, in analogous art, Guthrie teaches storing the privacy information associated with the first user; (Guthrie; FIG. 1-12; ¶ [0087]; The system stores privacy information of a user.) 
receiving a subsequent incoming communication including a subsequent request to share the user information of the first user with a user other than the first user; and (Guthrie; FIG. 1-10; ¶ [0008]-[0014]; The embodiment(s) detail request to share information between users.) 
determining, based on the privacy information associated with the first user and without prompting the first user for the privacy information associated with the first user, (Guthrie; FIG. 1-10; ¶ [0008]-[0014]; The embodiment(s) detail request to share information between users based on privacy settings.) 
whether the user information of the first user is shareable with the user other than the first user. (Guthrie; FIG. 1-10; ¶ [0008]-[0014]; The embodiment(s) detail the sharing of information between users.)   
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Mizutani in view of Guthrie to associate user information with privacy information for the reasons of enable user to manage control over their privacy of data. (Guthrie Abstract & Background) 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barton et al. 					(US 2008/0247530 A1)
An automated intelligent component (the Personal Virtual Assistant or PVA) is located between a caller and a callee. A caller calls the PVA and directs the PVA to make one or more calls to one or more call recipients. Based on the information obtained from a voice or text dialog with the caller and a combination of other available informational sources, the disposition of an outgoing call is determined and acted upon by PVA. During the call the PVA remains available to take further actions at the request of the call participants.
Gupta et al. 						(US 2010/0094678 A1) 
The disclosed embodiments present a system and method for providing delay notifications to attendees/virtual receptionists associated with an identified delayed calendar appointment. In addition, the disclosed embodiments provide automatic rescheduling of a delayed calendar appointment. Further, the disclosed embodiments provide advance tracking delay notifications by monitoring a user's current location in relation to a location of a scheduled calendar appointment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2457